EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8, filed on the date hereof, of Issuer Direct Corporation and Subsidiary (the “Company”) of our report dated March 1, 2011, with respect to the consolidated financial statements of the Company included in the Company’s Annual Report on Form 10-K, for the year ended December 31, 2010, filed on March 1, 2011. CHERRY, BEKAERT & HOLLAND, L.L.P Raleigh, North Carolina December 2, 2011
